Citation Nr: 0706646	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-21 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran had active duty service from June 1974 to October 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for PTSD.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review. 

As set forth below in this decision, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for PTSD.  Additional 
evidentiary development, however, is required prior to 
further consideration of the underlying claim.  Thus, the 
issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for PTSD in a final rating decision dated in 
November 1990; the veteran did not appeal the RO's decision 
within the applicable time period.
 
2.  Evidence received since the final November 1990 rating 
decision, when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claims 
and raises a reasonable possibility of substantiating the 
claim of service connection for PTSD.
 



CONCLUSIONS OF LAW

1.  The November 1990 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).
 
2.  Evidence received since the November 1990 rating decision 
denying service connection for PTSD is new and material, and 
the veteran's claim of entitlement to service connection for 
PTSD has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for PTSD.  VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  In the decision below, the Board has reopened 
the veteran's claim for service connection for PTSD, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, the Board concludes that 
the provisions of the VCAA and the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


BACKGROUND

The veteran seeks to reopen his claim for service connection 
for PTSD.  Service connection was denied in a November 1990 
RO decision on the basis that there was no evidence of 
confirmed stressors or clinical symptoms.  The veteran did 
not appeal this decision, making it final.

A review of the veteran's service medical records revealed a 
December 1974 clinical record indicating that the veteran was 
involved in an altercation with another person and was 
treated for a fractured right zygoma arch.  A March 1977 
clinical entry noted that the veteran was apparently involved 
in an altercation with another person and was found to have a 
contusion to his face and the side of his head, with a small 
abrasion on his lower lip.  Psychiatric clinical reports 
dated in August 1977 noted that the veteran reported that 
approximately three petty officers in his division had 
punched him in the mouth on various occasions.  The veteran 
claimed during an August 1977 psychiatric evaluation that 
several Marines hassled him by screaming and laughing at him, 
calling him demeaning names, grabbing him, and making 
insinuating remarks about him.  The veteran stated that he 
beat his head against the bulkhead until he could no longer 
hear the Marines.  The veteran was then brought to the 
emergency room and later placed in confinement.  The veteran 
received a diagnosis of immature personality.  A second 
psychiatric consultation indicated that the veteran reported 
he volunteered to be an undercover agent for the Master-At-
Arms aboard the USS Ranger to ferret out drug dealers.  The 
veteran contended that, as a result, he was involved in a 
fight with an alleged drug dealer which resulted in a period 
of confinement.  The veteran was diagnosed with immature 
personality which ultimately led to an administrative 
discharge for failure to adjust to the service.

In a January 1981, the RO received the veteran's original 
claim for service connection for a nervous condition.  A VA 
psychiatric evaluation dated in December 1981 revealed 
diagnoses of a personality disorder and an anxiety reaction, 
which was noted as secondary to all of the problems detailed 
in the report.  The examiner quoted from a letter from a VA 
treatment provider dated in February 1981.  In sum, the 
letter stated that the veteran had received treatment at a VA 
outpatient center since December 1980 for an emotional 
disorder.  It was noted that the veteran had psychiatric 
problems since service, including difficulty urinating in 
public restrooms.  A VA social and industrial survey dated in 
January 1982, which was ordered by the December 1980 
examiner, summarized that the veteran apparently had poor 
adjustment all his life, which persisted while he was in the 
military.  The veteran reported that he was urinated on 
during service and has constant dreams related to this and is 
unable to urinate in public restrooms.  The veteran contended 
that he was beaten up by Marines.  It was noted that he was 
currently receiving outpatient treatment at a VAMC.  

In April 1982, VA received a December 1980 VA treatment 
record that indicated that the veteran had a five year 
history of an inability to urinate in public restrooms.  The 
veteran contended that a roommate urinated on him during 
service, which led to several fights and feelings of 
increased tension and anxiety.  

Additionally in April 1982, VA received VA treatment records 
dated from October 1980 to March 1982 which showed that the 
veteran continued to have dreams of traumatic events that 
occurred during service.  The veteran again reported being 
attacked by Marines while in the ship brig and dreams related 
to planes crashing on the flight deck.  The veteran also 
reported fracturing his jaw in 1974 or 1975 following an 
incident when he was urinated on. 

In December 1982, VA received VA treatment records dated in 
December 1981 to November 1982 which noted that the veteran 
reported being attacked by 13 Marine guards while in the ship 
brig, which he said was the most threatening experience of 
his life.  The veteran reported flashbacks, dreams, and guilt 
related to planes crashing on the flight deck.  The veteran 
contended that it was his job during service to bring the 
planes in safely.  Specifically, an April 1982 VA treatment 
entry noted that the veteran continued to have significant 
symptoms related to an apparent earlier diagnosis of PTSD.  
This entry was signed by the same physician that the VA 
examiner quoted on the December 1981 VA psychiatric 
evaluation, who had treated the veteran since December 1980.

A letter from a private physician dated in October 1979, 
received by VA in 1983, showed that the veteran had been 
unable to urinate in public following an incident in service 
when he was urinated on.  The doctor opined that the 
veteran's symptoms were more psychological than functional 
and felt a psychiatrist would be of more assistance.  

VA treatment records dated from February 1984 to August 1986 
also noted that the veteran continued to have dreams of being 
attacked by Marines, being urinated on, having his jaw 
broken, and planes crashing.  The veteran also reported a 
flashback of someone being shot and killed in the Philippine 
Islands.  

VA treatment records dated from January 1989 to October 1989 
revealed a diagnosis of PTSD by history.  The veteran's PTSD 
was listed as related to his experiences as a landing signal 
officer on an aircraft carrier during the war.  The veteran 
stated he had nightmares and flashbacks.  

The following evidence was submitted after the November 1990 
RO decision.  VA treatment records dated from July 1998 to 
May 1999 revealed a diagnosis of PTSD.  The veteran reported 
that he had seen many people killed, mostly do to accidents 
and not combat.  The veteran reported chronic headaches after 
being attacked in the head with a beer bottle in 1974.  The 
veteran stated that his ship was in actual combat readiness 
while in the Indian Ocean right after Vietnam.  The veteran 
contended that he was an incoming flight controller on a 
carrier.  The stressors the veteran noted were planes coming 
in and crashing and friends of his that got killed in 
accidents.  One friend died in Hawaii after a fall and 
another was killed in a hanger accident.  The veteran also 
reported being awoken by drunken shipmates who urinated on 
him, then hit him in the face, which resulted in a broken 
jaw.  Most of his flashbacks were centered on this incident.

VA treatment records dated from September 1999 to June 2003 
noted the veteran had a prolonged history of PTSD.  It was 
noted that the veteran had PTSD from Vietnam and the Persian 
Gulf.  

In the notice of disagreement, received by VA in June 2004, 
the veteran's attorney reported his PTSD stressors as the 
ship he was on, the USS Ranger, status as attack mode while 
off the coast of Kenya in 1976, and soldiers falling 
overboard, one of which was eaten by a shark.  The veteran 
stated that he was on deck directing pilots for landing and 
considered himself responsible for the pilots and their 
injuries.  The veteran's representative also stated that he 
mischaracterized the veteran's nature of service in his 
December 2002 letter, in which he had related the veteran's 
PTSD to his service in Vietnam and the Persian Gulf.  

A June 2004 deferred rating decision noted that the veteran's 
primary specialty number and title indicate he was in 
aviation electronics, which would definitely have flight deck 
status.  A May 2005 CURR Request indicated that they were 
able to verify that a man went overboard from the USS Ranger 
on February 21, 1976.  The man was reported to be a prisoner 
who jumped from the ship; he was never recovered.  Another 
man was reported overboard on July 31, 1976, and he was 
recovered.  The USS Ranger deck logs did not mention that a 
person was eaten by a shark.  Additionally, there was a 
document entitled memorial page taken from the USS Ranger's 
website in June 2004 that lists those who died.  There were 
no names listed in 1976, the year the USS Ranger was recorded 
as participating in Task Force 77.7 off the coast of Kenya.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As previously noted, a November 1990 RO decision denied 
service connection because there was no evidence of a 
diagnosis of PTSD or stressors in service that led to PTSD.  
Because the veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  The veteran, however, now seeks to reopen his 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final November 1990 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final November 1990 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156.

The evidence associated with the veteran's claims file 
subsequent to the November 1990 decision includes VA 
treatment reports relevant to his claim dated in July 1998 to 
May 1999 and September 1999 to June 2003, which show a 
diagnosis of PTSD and relate that diagnosis to stressors the 
veteran reported experiencing; a June 2004 NOD that lists 
stressors; a May 2005 CURR report; and material from the USS 
Ranger's website listing those who died.  

As noted, the veteran's claim of service connection for PTSD 
was previously denied on the basis that there was no evidence 
of confirmed stressors or clinical symptoms.  The veteran has 
now provided VA medical reports showing a diagnosis of PTSD 
and stressors that resulted in flashbacks and nightmares.  
Additionally, the veteran's representative has provided a 
list of alleged PTSD related stressors in the June 2004 NOD.  
Further, the May 2005 CURR report was able to verify that two 
men went overboard while on the USS Ranger.  Obviously, this 
evidence is new in that it was not previously of record.  
Moreover, this evidence relates to unestablished facts 
necessary to substantiate his claim.  The Board also notes 
that the veteran has submitted a list of stressors, one of 
which (men overboard), has been partially verified and a 
formal diagnosis of PTSD; which raises a reasonable 
possibility of substantiating the claim.  For these reasons, 
the Board finds that the additional evidence received since 
November 1990 warrants a reopening of the veteran's claim of 
service connection for PTSD, as it is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD are reopened; to 
that extent only, the appeal is granted.


REMAND

As set forth above, the veteran contends that his PTSD is 
causally related to his service.  After having carefully 
considered the matter, the Board believes that additional 
development is in order prior to further appellate 
consideration.

Although the RO has obtained a May 2005 CURR report regarding 
some of the veteran's alleged stressful events, the Board 
concludes that now that the claim has been reopened, all of 
the veteran's alleged stressors must be developed and 
considered, including his alleged personal assault in 
service.  The Board notes that the veteran's VA medical 
reports are replete with references to being attacked and 
urinated on by Marines during service, which on at least one 
occurrence resulted in a broken jaw.  The veteran listed this 
event as one of the most terrifying incidents in his life and 
reported he experienced flashbacks related to it.  This 
incident should be added as a potential stressor.  Further, 
the veteran should be asked to submit any additional 
information pertinent to his other claimed stressors.  

After attempts have been made to verify the stressors, the 
Board finds that a psychiatric evaluation with a nexus 
opinion is necessary.  38 C.F.R. § 3.159(c)(4); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Given that the veteran's 
occupational specialty is not one typically associated with 
combat exposure, the Board finds that a nexus opinion that is 
based on verified stressors is essential. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with a 
VCAA letter regarding the information and 
evidence needed to substantiate a claim 
for service connection for PTSD on the 
merits, including personal assault 
pursuant to 38 C.F.R. § 3.304(f)(3).   

2.  Any additional development needed in 
this case regarding the veteran's 
contentions of service connection for 
PTSD, particularly based on personal 
assault in service, should be undertaken.

3.  Only after the development requested 
in paragraphs 1 and 2 is completed, the RO 
should then arrange for a VA psychiatric 
examination.

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.	Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of PTSD or any other 
psychiatric disorder found to be present.  
If it is not possible to provide a 
specific diagnosis, so state.  

b.	State a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that a current psychiatric 
disorder had its onset in service or is 
the result of stressful events 
experienced during periods of active duty 
service (June 1974 to October 1977), as 
opposed to being due to some other factor 
or factors.  If a current psychiatric 
disorder is related to the veteran's 
diagnosis of immature personality in 
service, so state.  (The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.)  In 
particular, please take into 
consideration the veteran's stressors as 
outlined in his VA medical records and 
June 2004 NOD.  In addition, the examiner 
should review the SMRs and treatment 
records dated shortly after service 
discharge regarding the veteran's 
allegations of personal assault in 
service.

4.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claim of service connection for PTSD should be 
readjudicated to include consideration of the 
provisions of 38 C.F.R. § 3.304(f)(3).  In the 
event that the claims is not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the case 
which includes a summary of additional 
evidence submitted, any additional applicable 
laws and regulations, and the reasons for the 
decision.  He should be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


